Felton, J.
1. A petition which alleged that the defendant maliciously and without probable cause swore out a distress warrant against the plaintiff, by virtue of which her furniture was levied on, that a counter-affidavit was filed, and that the trial terminated in a verdict and judgment in favor of the petitioner and against the warrant, set forth a cause of action for malicious use of process. It was not error to overrule a general demurrer to the petition.
2. Such a petition is not one for malicious abuse of process, even if it contains other allegations appropriate to such a suit, for the reason that the only purpose of a distress warrant is the collection of rent or to have it judicially determined that the rent is or is not due. Therefore the swearing out of a distress warrant can not he the basis of an action for malicious abuse of process unless it is alleged that the warrant was sworn out for a purpose other than that of collecting rent claimed to be due, or of accomplishing some purpose which the warrant was not intended to effect. Vandalsem v. Caldwell, 33 Ga. App. 88 (4) (125 S. E. 716) ; Collier Inc. v. Buice, 36 Ga. App. 198 (136 S. E. 287) ; Davison-Paxon Co. v. Walker, 174 Ga. 532 (163 S. E. 212) ; McElreath v. Gross, 23 Ga. App. 287, 289 (98 S. E. 190) ; McAfee v. Haverty Loan & Savings Co., 51 Ga. App. 15 (179 S. E. 419); Farrar Lumber Co. v. Hogan, 25 Ga. App. 597 (103 S. E. 863); Atlanta Finance Co. v. Cain, 42 Ga. App. 819 (157 S. E. 337) ; Brantley v. Rhodes-Haverty Furniture Co., 131 Ga. 276 (62 S. E. 222); Roberts v. Willys Overland Inc., 27 Ga. App. 304 (108 S. E. 138); Scarborough v. Goldsmith-Grant Co., 25 Ga. App. 269 (103 S. E. 192); Sherrod v. Haverty Furniture Co., 50 Ga. App. 549 (179 S. E. 164); Powell v. E. Tris Napier Co., 50 Ga. App. 560 (178 S. E. 761); McKellar v. Moynihan, 28 Ga. App. 431 (111 S. E. 580); Williams v. Adelman, 41 Ga. App. 424 (153 S. E. 224); Schroeder v. Bennett, 43 Ga. App. 389 (159 S. E. 121); Atlanta Finance Co. v. Dean, 35 Ga. App. 420 (133 S. E. 304). It was error for the court to submit the case to the jury as one for malicious abuse of process.
3. There was no order on any ground of special demurrer, except those sustained. In view of the above rulings, none of the other assignments of error will be passed on.

Judgment reversed.


Stephens, P. J., and Sutton, J., concur.

E. Harold Sheats, Beadie P. Ashurst, Marion Williamson, for plaintiff in error.
Otis L. Hathcoch, Morgan Belser, Philip P. Etheridge, contra.